[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT                      FILED
                     ________________________          U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           September 12, 2005
                            No. 05-11281                  THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

               D. C. Docket No. 04-00026-CR-4-RH-WCS

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

RAMON ODIN LAGOS-MURILLO,
a.k.a. Antonio Cardona,
a.k.a. Raymond Lagos,
a.k.a. Denis Martinez-Murillo,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________
                          (September 12, 2005)


Before ANDERSON, WILSON and PRYOR, Circuit Judges

PER CURIAM:
      Court-appointed counsel for Ramon Odin Lagos-Murillo seeks to withdraw

on appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination reveals no arguable issues of merit on which to base an

appeal, counsel’s motion to withdraw is GRANTED, and Lagos-Murillo’s

conviction and sentence is AFFIRMED.




                                          2